Case: 22-1092    Document: 39     Page: 1   Filed: 12/16/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                      ADASA INC.,
                     Plaintiff-Appellee

                             v.

         AVERY DENNISON CORPORATION,
                Defendant-Appellant
               ______________________

                        2022-1092
                  ______________________

     Appeal from the United States District Court for the
 District of Oregon in No. 6:17-cv-01685-MK, Magistrate
 Judge Mustafa T. Kasubhai.
                  ______________________

                Decided: December 16, 2022
                  ______________________

     ROBERT GREENSPOON, Dunlap Bennett & Ludwig
 PLLC, Chicago, IL, argued for plaintiff-appellee. Also rep-
 resented by WILLIAM W. FLACHSBART; GLENN SCHUYLER
 ORMAN, JONATHAN TAD SUDER, Friedman, Suder & Cooke,
 Fort Worth, TX.

     DEREK L. SHAFFER, Quinn Emanuel Urquhart & Sulli-
 van, LLP, Washington, DC, argued for defendant-appel-
 lant. Also represented by JOSEPH MILOWIC, III, OWEN
 ROBERTS, New York, NY; MARK YEH-KAI TUNG, Redwood
 Shores, CA.
                 ______________________
Case: 22-1092      Document: 39     Page: 2   Filed: 12/16/2022




 2                 ADASA INC.   v. AVERY DENNISON CORPORATION




     Before MOORE, Chief Judge, HUGHES and STARK, Circuit
                           Judges.
 MOORE, Chief Judge.
     Avery Dennison Corporation appeals the United States
 District Court for the District of Oregon’s grant of sum-
 mary judgment that claim 1 of U.S. Patent No. 9,798,967
 is directed to eligible subject matter under 35 U.S.C § 101
 and is valid under 35 U.S.C. §§ 102 and 103. Avery Den-
 nison also appeals the district court’s order denying its mo-
 tion for a new trial and imposing sanctions for its discovery
 misconduct. For the reasons set forth below, we affirm in
 part, reverse in part, vacate in part, and remand for further
 proceedings.
                         BACKGROUND
                                A
      The ’967 patent relates, in part, to methods and sys-
 tems for commissioning radio-frequency identification
 (RFID) transponders. ’967 patent at 3:27–32. RFID tran-
 sponders, also known as RFID tags, are used, like barcodes,
 to identify and track objects by encoding data electronically
 in a compact label. Id. at 1:32–34. But unlike traditional
 barcodes, RFID tags need not include external, machine- or
 human-readable labels and can communicate the data they
 encode over a distance using radio-frequency transmission.
 Id. at 1:34–53, 6:28–59.
     To facilitate identifying and tracking an object in the
 stream of commerce, RFID tags are encoded with infor-
 mation associated with the object through a process known
 as “commissioning.” Id. at 1:40–53. The encoded data may
 include various categories of information, “for example,
 data representing an object identifier, the date-code, batch,
 customer name, origin, destination, quantity,” etc. Id. at
 1:45–50. Regardless of the specific categories included, to
 ensure accurate tracking, it is critical that the data
Case: 22-1092      Document: 39   Page: 3      Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION                  3



 uniquely identify the tagged object.         Id. at 2:21–22,
 2:48–50.
     In the RFID industry, uniqueness is ensured by assign-
 ing RFID tags an Electronic Product Code (EPC or
 EPCglobal) in accordance with certain global formatting
 standards. An EPC is a serialized object number compris-
 ing object class information and a serial number that to-
 gether uniquely identify the associated object. See id. at
 9:7–15. For example, the EPC may be a Serialized Global
 Trade Item Number (SGTIN), which consists of a Global
 Trade Item Number identifying the brand and class of the
 item (i.e., object class information) followed by a serial
 number uniquely identifying the tagged item within the
 brand and class. Id. Since objects from the same brand
 and class will share the same object class information, en-
 suring the uniqueness of the overall EPC amounts to en-
 suring uniqueness of the serial number.
     Ensuring uniqueness, however, is not necessarily
 straightforward. Id. at 2:49–50. Serialization generally
 “requires a central issuing authority of numbers for manu-
 facturers, products, and items to guarantee uniqueness
 and to avoid duplication of numbers.” Id. at 2:23–25. The
 issuing authority assigns blocks of numbers to remote lo-
 cations, wherein each remote location receives the num-
 bers one by one or where the numbering space is
 partitioned in some manner. Id. at 2:25–29. But, in either
 case, the encoded numbers must generally be reconciled by
 comparison to a central database “either one or several
 numbers at a time.” Id. at 2:30–32.
     In the case of EPCglobal numbers, the central issuing
 authority is known as GS1. Id. at 7:61–65, 9:7–15. GS1
 distributes blocks of numbers to member companies in a
 hierarchical manner, wherein each company is authorized
 to then “further allocate numbers from its upper level da-
 tabase to as many lower database levels as it deems
Case: 22-1092     Document: 39      Page: 4   Filed: 12/16/2022




 4                 ADASA INC.   v. AVERY DENNISON CORPORATION



 necessary to distribute number authority throughout its
 enterprise.” Id. at 7:61–8:3.
     Using central databases to distribute the allocated
 numbers has certain drawbacks. It generally requires en-
 coders to maintain a continuous network connection with
 the database so that new serial numbers can be retrieved
 when an RFID tag is commissioned. See id. at 3:27–4:4.
 But a continuous connection is not always possible and,
 even when it is, may be plagued by network delays that
 slow down the commissioning process. See id. at 3:64–4:4.
 This in turn may delay or impair downstream activity, in-
 cluding manual steps in the commissioning or distribution
 process. Id.
      The ’967 patent seeks to “overcome[] these shortcom-
 ings” using systems and methods for commissioning RFID
 tags “on-demand” and “with no external authorizations or
 queries required on a transponder-by-transponder basis,”
 enabling commissioning to proceed without the need for
 continuous connectivity to a central database. Id. at
 3:27–35, 3:64–67. In one embodiment, pre-authorized
 ranges of serial numbers for specific object classes are allo-
 cated to lower levels in the hierarchy, for example, individ-
 ual encoders. Id. at 8:4–11. In this embodiment, the object
 class serial number space is subdivided into sectors defined
 by a series of fixed “Most Significant Bits” (MSBs), wherein
 the number of allocatable sectors is determined by the
 number of MSBs. Id. at 8:11–15. For example, according
 to the SGTIN-96 standard, the serial number space con-
 sists of 38 bits which can encode 238 distinct serial num-
 bers. If the first 14 of these bits are designated as MSBs,
 then the serial number space is correspondingly subdivided
 into 214 sectors or “blocks” which can be allocated to as
 many as 214 different encoders. See id. at 8:21–29. The
 remaining 24 bits can then be used to encode a unique se-
 rial number space within a given block. Id. “Each allocated
 block of serial numbers represents authority for encoding
 objects of an object class that can either be used by an
Case: 22-1092      Document: 39    Page: 5    Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION                  5



 encoder for encoding transponders, or allocated to a lower
 level in the authority hierarchy.” Id. at 8:32–36.
     Critically, once a block is allocated to an encoder, there
 is no need to reconnect to a central database until the
 unique numbers within the block have been exhausted.
 See id. at 8:37–51. Thus, in the previous example, 224, or
 approximately 16.8 million, RFID tags could be commis-
 sioned before reconnection to a central database is re-
 quired. And by eliminating the need for a continuous
 connection to the database, the attendant delays are re-
 duced and the commissioning process is improved. The
 ’967 patent refers to such a system, where only intermit-
 tent connection to a central database is necessary, as quasi-
 autonomous encoding authority. Id. at 8:4–7.
      Claim 1 is the only claim at issue on appeal. As issued
 following a 2018 reexamination, it recites:
     1. An RFID transponder comprising:
         a substrate;
         an antenna structure formed on the sub-
         strate; and
         an RFID integrated circuit chip which is
         electrically coupled to the antenna struc-
         ture;
               wherein the RFID integrated cir-
               cuit chip is encoded with a unique
               object number, the unique object
               number comprising an object class
               information space and a unique se-
               rial number space;
               wherein the unique serial number
               space is encoded with one serial
               number instance from an allocated
               block of serial numbers, the allo-
               cated block being assigned a
Case: 22-1092     Document: 39      Page: 6     Filed: 12/16/2022




 6                ADASA INC.   v. AVERY DENNISON CORPORATION



             limited number of most significant
             bits;
             wherein the unique serial number
             space comprises the limited number
             of most significant bits uniquely
             corresponding to the limited num-
             ber of most significant bits of the al-
             located block and of remaining bits
             of lesser significance that together
             comprise the one serial number in-
             stance.
 ’967 patent at claim 1 (emphasis added).
                               B
     In October 2017, ADASA sued Avery Dennison in the
 District of Oregon, alleging its manufacture and sale of cer-
 tain RFID tags infringed claims 1–6, 13, and 14 of the ’967
 patent. The case was assigned to a magistrate judge and
 the parties consented that the magistrate judge’s decisions
 would be final, subject to appeal.
     Following discovery, both parties sought summary
 judgment. Relevant to this appeal, Avery Dennison moved
 for summary judgment of noninfringement of all asserted
 claims or, in the alternative, that the asserted claims were
 ineligible under § 101. ADASA moved for summary judg-
 ment of infringement and that the asserted claims are nei-
 ther anticipated by U.S. Patent No. 7,857,221 (Kuhno) or
 the book RFID for Dummies nor rendered obvious by RFID
 for Dummies in combination with certain EPC standards.
      The district court granted ADASA’s motion as to valid-
 ity, granted in part its motion as to infringement, and de-
 nied Avery Dennison’s motions in toto. See ADASA Inc. v.
 Avery Dennison Corp., No. 6:17-CV-01685-MK, 2020 WL
 5518184 (D. Or. Sept. 14, 2020) (Summary Judgment Or-
 der). In addition, while denying Avery Dennison’s motion
 for summary judgment of ineligibility, the district court
Case: 22-1092      Document: 39      Page: 7     Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION                     7



 simultaneously granted judgment in ADASA’s favor that
 the asserted claims were directed to “an encoded RFID
 transponder implemented with a memory structure accom-
 modating a specific hardware-based number scheme” and
 thus patent-eligible. Summary Judgment Order, at *8. 1
 Following summary judgment, ADASA moved to sever and
 stay its claims of infringement as to all claims except claim
 1, which the district court granted. The court subsequently
 dismissed those claims without prejudice. J.A. 14589–90.
      Prior to trial, ADASA moved in limine to exclude Avery
 Dennison’s damages expert, Mr. David Yurkerwich’s, testi-
 mony related to certain Avery Dennison licenses, arguing
 Mr. Yurkerwich had failed to adequately establish the li-
 censes’ technological and economic comparability. The dis-
 trict court granted the motion, determining “Mr.
 Yurker[w]ich’s testimony relating to the non-comparable
 patents cannot pass the Daubert threshold.” J.A. 9477.
     The parties then proceeded to trial on the issues of in-
 fringement of claim 1 and damages. As part of its damages
 case, ADASA entered into evidence three licenses between
 itself and various licensees, licenses which Avery Dennison
 alleged reflected lump-sum agreements to practice the ’967
 patent. As such, though it had not advanced a lump-sum
 damages theory during trial, Avery Dennison requested
 the district court instruct the jury on lump-sum damages
 and include a lump-sum option on the verdict form. See


     1   Although the district court’s summary judgment
 decision was not explicit in granting judgment in favor of
 ADASA regarding subject matter eligibility, the post-trial
 order clarified that its denial of Avery Dennison’s motion
 for summary judgment “effectively granted summary judg-
 ment for Plaintiff as to the validity [i.e., eligibility] claim.”
 ADASA Inc. v. Avery Dennison Corp., No. 6:17-CV-01685-
 MK, 2021 WL 5921374, at *7 (D. Or. Dec. 15, 2021) (Post-
 Trial Order).
Case: 22-1092     Document: 39      Page: 8    Filed: 12/16/2022




 8                 ADASA INC.   v. AVERY DENNISON CORPORATION



 J.A. 15716–18; see also J.A. 17927–28 (proposed instruc-
 tion); J.A. 17906 (proposed verdict form). The district court
 denied the request, observing that Avery Dennison’s expert
 had not offered a lump-sum damages opinion and conclud-
 ing the licenses alone were insufficient for the jury to con-
 clude lump-sum damages were appropriate.                 J.A.
 15742–47.
      Following trial, the jury returned a verdict of infringe-
 ment and awarded ADASA a running royalty of $0.0045
 per infringing RFID tag for a total award of
 $26,641,876.75. J.A. 11533. Thereafter, Avery Dennison
 moved for a new trial pursuant to Rule 59, arguing the dis-
 trict court’s exclusion of Mr. Yurkerwich’s testimony and
 its decision not to include a lump-sum instruction were re-
 versible error.
     Before the district court ruled on this motion, however,
 Avery Dennison revealed to ADASA that it had discovered
 additional, previously undisclosed RFID tags in its data-
 bases. An investigation by a third-party auditor subse-
 quently determined the number of undisclosed tags was
 substantial, totaling more than two billion. Avery Den-
 nison, for its part, stipulated the late-disclosed tags in-
 fringed (subject to appeal) and agreed to pay an additional
 $9,417,343 in damages, corresponding to the jury’s rate of
 $0.0045 per tag. ADASA also moved for sanctions under
 Rule 37 and requested hearings to determine the appropri-
 ate remedy for Avery Dennison’s discovery violation. The
 district court agreed and, after multiple evidentiary hear-
 ings in which it heard testimony from several witnesses,
 indicated it would impose a financial sanction “attached to
 the number of infringing tags” at a rate of $0.0025 per tag
 with additional rationale to be set forth in its post-trial or-
 der. J.A. 14574 ll. 1–3.
     In its December 2021 post-trial order, the district court
 denied Avery Dennison’s motion for a new trial and de-
 tailed its findings regarding sanctions, as well as the basis
Case: 22-1092      Document: 39    Page: 9    Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION                 9



 for the sanction imposed. Post-Trial Order, at *11, *13–14.
 It explained “a sanction tied to the number of infringing
 tags determined to exist as of the date of the verdict” at a
 rate of $0.0025 per tag was warranted in view of Avery
 Dennison’s “protracted discovery failures” and “its patent
 and continuous disregard for the seriousness of this litiga-
 tion and its expected obligations.” Id. at *14. Pursuant to
 those findings, the district court entered a sanction of
 $20,032,889.80, corresponding to a $0.0025 per-tag rate ap-
 plied to both the adjudicated and late-disclosed tags. Id.
     Avery Dennison appeals the district court’s summary
 judgment rulings, its denial of a new trial, and its imposi-
 tion of sanctions. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                          DISCUSSION
                               I
     We first address the district court’s grant of summary
 judgment that claim 1 is eligible under § 101 and not inva-
 lid under §§ 102 or 103. We review summary judgment
 rulings under the law of the regional circuit, here the Ninth
 Circuit. Landmark Screens, LLC v. Morgan, Lewis & Bock-
 ius, LLP, 676 F.3d 1354, 1361 (Fed. Cir. 2012). The Ninth
 Circuit “review[s] the district court’s grant of summary
 judgment de novo, determining whether, viewing all evi-
 dence in the light most favorable to the nonmoving party,
 there are any genuine issues of material fact and whether
 the district court correctly applied the relevant substantive
 law.” Kraus v. Presidio Tr. Facilities Div./Residential
 Mgmt. Branch, 572 F.3d 1039, 1043–44 (9th Cir. 2009).
 “The evidence of the non-movant is to be believed, and all
 justifiable inferences are to be drawn in his favor.” Ander-
 son v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
                              A
     We begin with the district court’s ruling that claim 1 is
 directed to eligible subject matter, a question we review de
Case: 22-1092    Document: 39       Page: 10    Filed: 12/16/2022




 10                ADASA INC.   v. AVERY DENNISON CORPORATION



 novo. See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327,
 1334 (Fed. Cir. 2016). Section 101 provides that whoever
 “invents or discovers any new and useful process, machine,
 manufacture, or composition of matter, or any new and
 useful improvement thereof, may obtain a patent therefor.”
 35 U.S.C. § 101. The Supreme Court has explained that
 § 101 implicitly excludes from patentability “[l]aws of na-
 ture, natural phenomena, and abstract ideas.” Mayo Col-
 laborative Servs. v. Prometheus Labs, Inc., 566 U.S. 66, 70
 (2012). To determine whether a claim falls within these
 implicit exceptions, we apply the two-step analytical
 framework set forth in Alice. First, we “determine whether
 the claims at issue are directed to a patent-ineligible con-
 cept.” Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S. 208, 217
 (2014). If the focus of the claim is a specific and concrete
 technological advance, for example an improvement to a
 technological process or in the underlying operation of a
 machine, our inquiry ends and the claim is eligible. See,
 e.g., Enfish, 822 F.3d at 1336; Uniloc USA, Inc. v. LG Elecs.
 USA, Inc., 957 F.3d 1303, 1309 (Fed. Cir. 2020); SRI Int’l,
 Inc. v. Cisco Sys., Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019);
 Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305–06
 (Fed. Cir. 2018); Ancora Techs., Inc. v. HTC Am., Inc., 908
 F.3d 1343, 1349 (Fed. Cir. 2018), as amended (Nov. 20,
 2018). If, however, the claim is directed to an ineligible
 concept, we proceed to step two and assess whether the “el-
 ements of the claim both individually and ‘as an ordered
 combination’ . . . ‘transform the nature of the claim’ into a
 patent eligible application.” Alice, 573 U.S. at 217 (quoting
 Mayo, 566 U.S. at 78).
     Here, the district court held claim 1 was not directed to
 an abstract idea but rather to “an encoded RFID tran-
 sponder implemented with a memory structure accommo-
 dating a specific hardware-based number scheme.”
 Summary Judgment Order, at *8; see also Post-Trial Or-
 der, at *7. Avery Dennison argues claim 1 is directed to the
 abstract idea of mentally assigning meaning to a sub-
Case: 22-1092     Document: 39      Page: 11    Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION                   11



 section of a data field and does not recite any eligibility-
 conferring inventive concepts. 2 We do not agree.
     Considered as a whole, and in view of the specification,
 claim 1 is not directed to an abstract idea. Rather, it is
 directed to a specific, hardware-based RFID serial number
 data structure designed to enable technological improve-
 ments to the commissioning process. Setting aside the con-
 ventional RFID hardware components, claim 1 as a whole
 focuses on the data structure of the serial number space. It
 requires that this space include a serial number selected
 from an allocated block and that this serial number com-
 prise two components: (1) a limited number of MSBs, i.e., a
 limited, predefined sequence of higher order bits at the
 leading end of the serial number, see ADASA Inc. v. Avery
 Dennison Corp., No. 6:17-CV-01685-TC, 2019 WL 281298,
 at *1 (D. Or. Jan. 22, 2019) (Markman Order), and (2) re-
 maining bits of lesser significance. ’967 patent at claim 1.
 Claim 1 further specifies that the claimed MSBs “uniquely
 correspond” to the MSBs assigned to the allocated block
 from which the serial number is drawn. Id.; see also Mark-
 man Order, at *3 (construing “uniquely corresponding” ac-
 cording to its plain and ordinary meaning). In other words,
 for any set of MSBs there is exactly one corresponding al-
 located block, and for each allocated block there is exactly
 one set of MSBs. In essence, the claimed MSBs function as
 an additional data field within the serial number space
 that uniquely identifies the allocated block from which it
 came.
     This one-to-one correspondence has important techno-
 logical consequences. Because the predefined sequence of


     2   ADASA contends Avery Dennison waived or for-
 feited various arguments raised on appeal, including that
 claim 1 is ineligible in view of the district court’s claim con-
 struction. We find these arguments unpersuasive and ac-
 cordingly reach the merits of the parties’ disputes.
Case: 22-1092    Document: 39      Page: 12   Filed: 12/16/2022




 12               ADASA INC.   v. AVERY DENNISON CORPORATION



 MSBs in a given serial number uniquely corresponds to an
 allocated block, and vice versa, serial numbers drawn from
 different blocks are guaranteed to be unique. It is this cen-
 tral feature of the claim that enables improvements in the
 commissioning process. As the written description details,
 by appropriate assignment of the allocated blocks to lower
 levels in the commissioning hierarchy, for example, to in-
 dividual encoders, unique serial numbers can be guaran-
 teed without the need for a continuous connection to a
 central database. See ’967 patent at 8:4–51. This, in turn,
 reduces delays in the commissioning process relative to
 prior art RFID tags utilizing conventional data structures
 and allows tags to be commissioned on-demand, without
 needing to establish or reestablish a connection. Id. at
 3:27–35, 3:64–4:12.
     We thus reject Avery Dennison’s contention that claim
 1 is directed to nothing more than mentally ascribing
 meaning to a pre-existing data field. The meaning of the
 MSB data field—and the improvements that flow there-
 from—is the result of the unique correspondence between
 the data physically encoded on the claimed RFID tags with
 pre-authorized blocks of serial numbers. That is not a mere
 mental process, but a hardware-based data structure fo-
 cused on improvements to the technological process by
 which that data is encoded. We therefore conclude claim 1
 is directed to eligible subject matter as a matter of law.
     Our conclusion is bolstered by prior decisions finding
 similar claims eligible. See Enfish, 822 F.3d at 1334
 (“[B]oth this court and the Supreme Court have found it
 sufficient to compare the claims at issue to those claims al-
 ready found to be directed to an abstract idea in previous
 cases.”). For example, in Uniloc, we held eligible claims
 appending an additional data field to a prior art data struc-
 ture used for polling stations in a communication system.
 957 F.3d at 1307. We explained the additional data field
 enabled eligibility-conferring improvements within the
 communication system, namely reducing or eliminating
Case: 22-1092     Document: 39      Page: 13    Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION                   13



 communication latency. Id. at 1307–08. The same is true
 here. Claim 1 of the ’967 patent adds an additional data
 field to the prior art serial number space, namely MSBs,
 which must uniquely correspond to an allocated block of
 serial numbers. ’967 patent at claim 1. This unique corre-
 spondence in turn permits unique serial numbers to be as-
 signed without need for a continuous database connection,
 reducing associated network delays and allowing encoders
 to operate on-demand. Id. at 3:65–4:12, 8:4–51.
      Similarly, in Enfish, we held eligible at step one claims
 related to a “specific type of [self-referential] data structure
 designed to improve the way a computer stores and re-
 trieves memory.” 822 F.3d at 1339. The claimed self-ref-
 erential data structure was directed to a patent-eligible
 improvement because it enabled greater flexibility for pro-
 grammers, faster search times, and smaller memory re-
 quirements. Id. at 1337. So, too, the data structure of
 claim 1 of the ’967 patent is designed to enable greater flex-
 ibility by allowing encoders to commission tags on-demand
 without consulting a central database, while simultane-
 ously expediting the commissioning process by reducing
 communication delays.
     We conclude claim 1, viewed in light of the specification
 and considered as a whole, is directed to patent eligible
 subject matter. We need not address step two. Accord-
 ingly, we affirm the district court’s holding that claim 1 is
 eligible under § 101.
                                B
     Next, we turn to the district court’s grant of summary
 judgment that claim 1 is neither anticipated nor rendered
 obvious by RFID for Dummies. 3 To anticipate a claim, a


     3   ADASA contends that Avery Dennison did not
 raise an obviousness defense as to claim 1 and that obvi-
 ousness is therefore not before us on appeal. On the record
Case: 22-1092    Document: 39       Page: 14   Filed: 12/16/2022




 14                ADASA INC.   v. AVERY DENNISON CORPORATION



 prior art reference must disclose each and every element of
 the claim, either explicitly or inherently. Eli Lilly & Co. v.
 Zenith Goldline Pharms., Inc., 471 F.3d 1369, 1375 (Fed.
 Cir. 2006). While those elements must be arranged or com-
 bined in the same way as in the claim, the reference need
 not disclose the elements in the very same terms used by
 the patent. In re Gleave, 560 F.3d 1331, 1334 (Fed. Cir.
 2009) (“[T]he reference need not satisfy an ipsissimis verbis
 test.” (citing In re Bond, 910 F.2d 831, 832–33 (Fed. Cir.
 1990)). And “[e]ven if a reference’s teachings are insuffi-
 cient to find anticipation, that same reference’s teachings
 may be used to find obviousness” where it suggests some
 reason to modify the prior art to obtain the claimed limita-
 tions. CRFD Rsch., Inc. v. Matal, 876 F.3d 1330, 1345 (Fed.
 Cir. 2017). “The question of what a reference teaches and
 whether it describes every element of a claim is a question
 for the finder of fact.” Med. Instrumentation & Diagnostics
 Corp. v. Elekta AB, 344 F.3d 1205, 1221 (Fed. Cir. 2003).


 before us, it is not clear whether Avery Dennison raised a
 single-reference obviousness defense against claim 1 based
 on RFID for Dummies. While Avery Dennison’s expert ev-
 idently did not opine that claim 1 would have been obvious
 in view of RFID for Dummies alone, in its Answer to
 ADASA’s Second Amended Complaint, Avery Dennison as-
 serted obviousness as an affirmative defense to ADASA’s
 allegations of infringement of claim 1. J.A. 1965; J.A. 1972.
 Further, the district court’s summary judgment order,
 while not expressly delineating the claims at issue,
 acknowledges that Avery Dennison asserted “RFID for
 Dummies also renders the ’967 patent obvious,” without
 reference to any secondary references. Summary Judg-
 ment Order, at *9. That order goes on to address whether
 RFID for Dummies renders obvious the MSB limitations of
 claim 1. Id. at *11–12. Accordingly, we interpret the dis-
 trict court’s order as resolving the validity of claim 1 under
 § 103, as well as § 102.
Case: 22-1092     Document: 39     Page: 15     Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION                  15



 Thus, summary judgment that a reference does not teach
 or suggest a particular claim element should be granted
 only if no reasonable juror could find the reference provides
 the necessary disclosure. Id.
     The district court granted summary judgment because
 it believed Avery Dennison’s evidence, including witness
 testimony, did not establish a triable dispute that RFID for
 Dummies discloses or suggests the claimed MSBs. Sum-
 mary Judgment Order, at *11–12. On appeal, Avery Den-
 nison argues the district court erred by reading RFID for
 Dummies too narrowly and by failing to view the relevant
 witness testimony in its favor. We agree.
     Considering the evidence in the light most favorable to
 Avery Dennison, a reasonable juror could find RFID for
 Dummies discloses each element of claim 1, including the
 claimed MSBs. RFID for Dummies describes a methodol-
 ogy for ensuring the assignment of unique serial numbers
 to RFID tags when a central numbering authority is inac-
 cessible or impractical, for example, when a company uti-
 lizes multiple manufacturing lines to produce the same
 product. J.A. 3877–78. To decentralize and make feasible
 the allocation of unique serial numbers across all manufac-
 turing lines, RFID for Dummies discloses an “intelligent
 hierarchy” in which “a range of serial numbers for each
 product is allocated to each manufacturing facility.” Id.
 “Within a facility, a range of numbers from those allocated
 to the facility is allocated to each line” thereby effectively
 subdividing the serial number “into a facility number, line
 number, and subserial number in which the allocation hi-
 erarchy is maintained between facility number and line
 number.” Id.
     Read in the light most favorable to Avery Dennison,
 this passage could reasonably be interpreted as disclosing
 the MSBs of claim 1. It describes a unique serial number
 selected from a range, i.e., a block, allocated to a given man-
 ufacturing line. And it further describes that this serial
Case: 22-1092    Document: 39       Page: 16   Filed: 12/16/2022




 16                ADASA INC.   v. AVERY DENNISON CORPORATION



 number includes facility and line numbers unique to that
 manufacturing line which would necessarily remain invar-
 iant across products produced on the line. A reasonable
 juror could find that a skilled artisan would interpret the
 disclosed combination of facility and line number as map-
 ping onto the MSBs of claim 1. Indeed, ADASA’s witness,
 Mr. Williams, testified to that effect, stating the cited pas-
 sage of RFID for Dummies, while not specifically mention-
 ing MSBs, “exactly describes” the concept of MSBs as
 recited in the claim. J.A. 5311; see also J.A. 5312–13.
     The district court disregarded this testimony because
 Mr. Williams subsequently testified that, notwithstanding
 the apparent similarities, RFID for Dummies does not say
 MSBs are utilized to accomplish its hierarchical scheme.
 J.A. 5311. Drawing all justifiable inferences in Avery Den-
 nison’s favor, as we must at the summary judgment stage,
 Mr. Williams’ testimony is also reasonably understood as
 merely observing that RFID for Dummies does not disclose
 MSBs in those terms, not that it fails to disclose them alto-
 gether. See In re Gleave, 560 F.3d at 1334 (“[An anticipa-
 tory prior art] reference need not satisfy an ipsissimis
 verbis test.”). To the extent Mr. Williams’ testimony was
 unclear or inconsistent regarding RFID for Dummies’ dis-
 closure, Avery Dennison was entitled to have a jury deter-
 mine its weight and import. Payne v. Norwest Corp., 113
 F.3d 1079, 1080 (9th Cir. 1997) (reversing summary judg-
 ment because “the weighing of [a witness’ conflicting testi-
 mony] is for a jury, not a judge” (citing Abdul-Jabbar v.
 Gen. Motors Corp., 85 F.3d 407, 410 (9th Cir.1996))); see
 also Optical Disc Corp. v. Del Mar Avionics, 208 F.3d 1324,
 1338 (Fed. Cir. 2000) (applying Ninth Circuit law and re-
 versing grant of summary judgment in view of conflicting
 testimony).
     In short, we conclude the district court erred in con-
 cluding there was no triable issue of fact whether RFID for
 Dummies discloses the MSBs of claim 1. The cited passage
 alone was sufficient to warrant submission to the jury, but
Case: 22-1092     Document: 39    Page: 17    Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION                17



 certainly in view of Mr. Williams’ corroborating testimony,
 there was a genuine dispute regarding the scope of RFID
 for Dummies’ disclosure.4 We therefore reverse the district
 court’s grant of summary judgment that RFID for Dum-
 mies does not anticipate or render obvious claim 1 and re-
 mand for a trial limited to claim 1’s validity.5
                              C
      We now turn to the district court’s finding that Kuhno
 does not anticipate claim 1. Summary Judgment Order, at
 *10–11. As it did for RFID for Dummies, the district court
 found there was no genuine dispute that Kuhno does not
 disclose MSBs. Id. It also determined Avery Dennison
 failed to offer sufficient evidence that Kuhno discloses a
 data structure that includes data beyond a serial number,
 namely object class information. Id. As above, we hold that


     4    Because we determine this evidence was sufficient
 to preclude summary judgment, we do not reach the dis-
 trict court’s determination that Avery Dennison’s expert
 testimony was so conclusory as to not raise a triable fact
 dispute. On remand, the district court should consider
 whether that testimony meets the standards of admissibil-
 ity under Rule 702 and Daubert and thus may be presented
 to the jury.
      5   The district court’s grant of summary judgment of
 no anticipation and nonobviousness of claims 2–6, 13, and
 14 was predicated on its finding that RFID for Dummies
 does not disclose or suggest MSBs. Summary Judgment
 Order, at *11–12. Those claims, however, were subse-
 quently dismissed without prejudice, J.A. 14589–90, and
 thus are not before us on appeal. To the extent ADASA
 reasserts those claims, as it retained the right to do in the
 event of a remand from this court, id., the district court
 should consider, consistent with this opinion, whether
 summary judgment of no anticipation and nonobviousness
 remains appropriate.
Case: 22-1092    Document: 39       Page: 18    Filed: 12/16/2022




 18                ADASA INC.   v. AVERY DENNISON CORPORATION



 Kuhno’s disclosures raise a genuine dispute of fact as to the
 anticipation of claim 1.
     Kuhno discloses a system for printing labels encoding
 information about cartons or pallets (i.e., collections of car-
 tons) of products to which they are affixed. J.A. 3958 at
 6:27–36. Kuhno’s labels include both traditional barcodes
 and an embedded RFID tag, which, like conventional RFID
 tags, consists of an encodable radio-frequency device and
 antenna attached to a substrate. Id. at 5:4–22. The bar-
 codes contain “information specific to the cartons and pal-
 lets on which the label will be placed,” while the RFID tag
 is encoded with “the same and, optionally, additional infor-
 mation.” Id. at 5:25–29. For example, this information
 may include data regarding the product’s manufacturer,
 the product’s Unique Product Code (UPC), along with ad-
 ditional information supplied by a retailer or wholesaler
 which “may depend on the specific needs of the re-
 tailer/wholesaler and may be product specific.” Id. at
 6:27–43. Kuhno refers to this collection of information as
 RFID Printer Data. Id. at 6:52–64.
     The RFID Printer Data may also include a “unique car-
 ton identifier,” i.e., a “serial number generated by the sys-
 tem that is unique to each carton” on which an RFID tag is
 affixed. J.A. 3959 at 7:4–28. In one embodiment, the car-
 ton serial number is the combination of a “predetermined
 number,” for example the Julian calendar date, a “produc-
 tion line number” consisting of the workstation ID and line
 number, 6 and a trailing “least significant portion” selected
 from a range of serial numbers determined by the system
 operator. See J.A. 3692 at 14:20–28; J.A. 3963 at 16:8–13.
 A similar scheme is used to assign unique pallet identifiers



      6  Kuhno defines a production line as the set of car-
 tons and pallets labeled by a given workstation. J.A. 3959
 at 7:50–52.
Case: 22-1092     Document: 39    Page: 19    Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION               19



 to RFID tags affixed to pallets. J.A. 3963 at 16:28–34; see
 also J.A. 3959 at 7:29–49.
     Read in the light most favorable to Avery Dennison,
 Kuhno could be reasonably interpreted as disclosing the
 claimed MSBs and object class information. The parties
 agreed that MSBs should be construed as a “predefined se-
 quence of higher order bits at the leading end” of a serial
 number within a pre-authorized range. Markman Order,
 at *1, *3. A reasonable juror could find that Kuhno’s “pre-
 determined number” and/or production line number satisfy
 this limitation. In addition to being predetermined, Kuhno
 explains these numbers are found at the leading end of the
 unique carton serial number, wherein the “least signifi-
 cant” end portion is determined by a range selected by the
 system operator. J.A. 3963 at 16:8–22. Further, because
 the production line number is unique to a given work-
 station, see J.A. 3959 at 7:50–52, the encoded production
 line number is reasonably understood as uniquely corre-
 sponding to the block of serial numbers defined by the
 workstation ID and the range of serial numbers selected by
 the workstation operator.
      Kuhno could also be reasonably interpreted as disclos-
 ing data beyond a serial number, including object class in-
 formation. The parties agreed “object class information
 space” means a “data field within the memory of the RFID
 integrated chip for information identifying the class of an
 object, such as a company prefix, item reference code, par-
 tition value, and/or filter value.” Markman Order, at *1.
 As discussed above, the RFID Printer Data encoded in
 Kuhno’s RFID tags may include information specifying a
 product’s manufacturer and/or UPC, along with other data
 supplied by a product’s retailer or wholesaler. J.A. 3958 at
 6:31–44. At the very least, there is a genuine dispute of
 fact whether this information satisfies the object class in-
 formation limitation.
Case: 22-1092    Document: 39        Page: 20   Filed: 12/16/2022




 20                ADASA INC.   v. AVERY DENNISON CORPORATION



     We acknowledge Kuhno discusses these concepts in dif-
 ferent terms and with different points of emphasis than the
 ’967 patent. But the district court erred in interpreting
 these linguistic differences as fatal to a finding of anticipa-
 tion. “The invention is not the language of the [claim] but
 the subject matter thereby defined.” Dow Chem. Co. v. As-
 tro-Valcour, Inc., 267 F.3d 1334, 1341 (Fed. Cir. 2001).
 Thus, a prior art inventor need not “conceive of its inven-
 tion using the same words as the patentee would later use
 to claim it.” Teva Pharm. Indus. Ltd. v. AstraZeneca
 Pharms. LP, 661 F.3d 1378, 1384 (Fed. Cir. 2011). These
 disclosures create a genuine dispute of fact as to whether
 Kuhno anticipates claim 1. Accordingly, we reverse the
 district court’s grant of summary judgment of no anticipa-
 tion based on Kuhno and remand for further proceedings.7
                                II
     We now turn to the district court’s denial of Avery Den-
 nison’s motion for a new trial under Rule 59(a). We review
 such decisions under regional circuit law. Columbia
 Sportswear N. Am., Inc. v. Seirus Innovative Accessories,
 Inc., 942 F.3d 1119, 1124 (Fed. Cir. 2019). The Ninth Cir-
 cuit reviews the denial of a motion for a new trial for abuse
 of discretion. Molski v. M.J. Cable, Inc., 481 F.3d 724, 728
 (9th Cir. 2007). A “trial court may grant a new trial only if
 the verdict is contrary to the clear weight of the evidence,
 is based upon false or perjurious evidence, or to prevent a
 miscarriage of justice.” Passantino v. Johnson & Johnson


      7   As it did when assessing RFID for Dummies, the
 district court disregarded as conclusory Avery Dennison’s
 expert testimony that Kuhno anticipates claim 1. We do
 not reach that question here because we find Kuhno’s dis-
 closure alone creates a triable fact dispute. On remand, the
 district court may consider whether Avery Dennison’s ex-
 pert testimony is admissible at trial, applying the stand-
 ards of Federal Rule of Evidence 702 and Daubert.
Case: 22-1092     Document: 39    Page: 21    Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION                21



 Consumer Prods., Inc., 212 F.3d 493, 510 n.15 (9th Cir.
 2000).
     Avery Dennison contends a new trial is necessary for
 two reasons. First, it argues the district court committed
 reversible error by declining to instruct the jury on lump-
 sum damages or include a lump-sum option on the verdict
 form, despite the admission of certain lump-sum licenses
 into evidence. Second, it argues a new trial is warranted
 because the district court excluded certain allegedly com-
 parable licenses from evidence. We address each issue in
 turn.
                              A
      As an initial matter, the parties dispute the standard
 of review applicable to the district court’s decision that a
 lump-sum jury instruction was inappropriate because
 there was insufficient evidence to support a lump-sum
 damages award. See J.A. 15747. ADASA contends we re-
 view such decisions under regional circuit law, here the
 Ninth Circuit, which reviews “whether there is sufficient
 evidence to support an instruction” for abuse of discretion,
 Gantt v. City of Los Angeles, 717 F.3d 702, 707 (9th Cir.
 2013), while Avery Dennison contends we review the dis-
 trict court’s decision de novo. We need not resolve this dis-
 pute because, even adopting the most liberal standard of
 de novo review, we see no error in the district court’s deci-
 sion.
      Avery Dennison does not dispute it did not advance a
 lump-sum damages theory before the jury or offer any tes-
 timony that lump-sum damages were appropriate. Indeed,
 Avery Dennison’s expert expressly disclaimed any such
 opinions. J.A. 15675 (Q: “You have no opinions that there
 would be a lump sum payment as a result of this hypothet-
 ical negotiation? There’s no opinion in your report about a
 lump sum payment, is there?” A: “There is not.”); J.A.
 15688 (Q: “You don’t have an opinion as to what the
 amount would be at this hypothetical negotiation, did you?”
Case: 22-1092    Document: 39      Page: 22   Filed: 12/16/2022




 22               ADASA INC.   v. AVERY DENNISON CORPORATION



 A: “I’m leaving that in the hands of the jury.”). Instead, it
 contends a lump-sum instruction was required because cer-
 tain admitted licenses, offered by ADASA, reflect lump-
 sum payments to practice the ’967 patent claims. 8
      It may be that in some circumstances licenses, stand-
 ing alone without supporting lay or expert testimony, can
 support a lump-sum instruction. This is not such a case.
 Here, Avery Dennison clearly and repeatedly argued
 against the relevancy of the licenses upon which it now re-
 lies. Its damages expert opined at least two of the three
 licenses were not helpful to understanding the value of a
 hypothetical negotiation. J.A. 15649 ll. 9–16; J.A. 15654 ll.
 1–2; J.A. 15654 ll. 25–J.A. 15655 ll. 12. Avery Dennison’s
 counsel likewise characterized the licenses as unhelpful to
 “figur[ing] out what a reasonable royalty would have been.”
 J.A. 15658 ll. 10–12. Avery Dennison instead focused its
 damages theory at trial on design-around costs, which it
 presented to the jury as a starting-point in a hypothetical
 negotiation for a running royalty, not a lump-sum pay-
 ment.
     Where Avery Dennison failed to present a lump-sum
 damages theory to the jury and, moreover, actively under-
 mined the very evidentiary basis it now contends required
 a lump-sum instruction, the district court did not err in de-
 clining to include such an instruction. Further, because
 there was insufficient evidence to warrant a lump-sum in-
 struction, the district court appropriately declined to in-
 clude a lump-sum option on the verdict form.




      8   The parties dispute whether each of the licenses at
 issue is accurately characterized as lump-sum. Because we
 find the district court did not err in omitting a lump-sum
 instruction even if the licenses are all lump-sum, we need
 not resolve that dispute.
Case: 22-1092     Document: 39    Page: 23    Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION                23



                              B
     Next, we address the district court’s exclusion of cer-
 tain Avery Dennison licenses and related expert testimony
 from evidence. We apply regional circuit law to evidentiary
 rulings. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358,
 1364 (Fed. Cir. 2011). The Ninth Circuit reviews eviden-
 tiary decisions, including the exclusion of expert testimony
 under Daubert, for abuse of discretion and reverses only if
 the ruling is both erroneous and prejudicial. Wagner v.
 City of Maricopa, 747 F.3d 1048, 1052 (9th Cir. 2013). The
 district court excluded these licenses because Avery Den-
 nison did not adequately establish their economic and tech-
 nological comparability. After reviewing the relevant
 testimony, we see no abuse of discretion in the district
 court’s decision.
      The party proffering a license bears the burden of es-
 tablishing it is sufficiently comparable to support a pro-
 posed damages award. Lucent Techs., Inc. v. Gateway, Inc.,
 580 F.3d 1301, 1329 (Fed. Cir. 2009). When relying on al-
 legedly comparable licenses, the proponent “must account
 for differences in the technologies and economic circum-
 stances of the contracting parties.” Finjan, Inc. v. Secure
 Computing Corp., 626 F.3d 1197, 1211 (Fed. Cir. 2010).
 “[A]lleging a loose or vague comparability between differ-
 ent technologies or licenses does not suffice.” LaserDynam-
 ics, Inc. v. Quanta Comput., Inc., 694 F.3d 51, 79 (Fed. Cir.
 2012). The district court did not abuse its discretion in de-
 termining Avery Dennison failed to meet this standard.
     In support of its contention that the excluded licenses
 were sufficiently comparable, Avery Dennison relied on the
 opinions of its technical expert, Dr. Sweeney.           Dr.
 Sweeney’s analysis, however, was inadequate to establish
 the technological comparability of the ’967 and licensed pa-
 tents. As Dr. Sweeney acknowledges, the licenses at issue
 involved hundreds or thousands of patents that spanned a
 broad range of technologies. Nevertheless, Dr. Sweeney
Case: 22-1092    Document: 39       Page: 24   Filed: 12/16/2022




 24                ADASA INC.   v. AVERY DENNISON CORPORATION



 did not undertake any meaningful comparison of the li-
 censed technology with the invention disclosed by the ’967
 patent. Instead, in a single brief paragraph, he observed
 that the licensed portfolios “include patents that cover
 RFID transponders,” that one of the portfolios included pa-
 tents cited by ADASA during the prosecution of the ’967
 patent, and that Avery Dennison allegedly obtained the
 right to sell the RFID transponders accused of infringing
 the ’967 patent. J.A. 5765–66.
      The district court did not abuse its discretion in deter-
 mining these conclusory observations are insufficient to es-
 tablish comparability.       That the licensed portfolios
 “include” patents that cover “RFID technology” says little,
 if anything, about their relation to the ’967 patent. “RFID
 technology” is too broad and vague a category, without
 more, to serve as a meaningful comparison point to the spe-
 cific technology at issue in this case. Indeed, Mr. Sweeney
 later distinguished these patents from the ’967 patent pre-
 cisely because they allegedly cover a range of “foundational
 technologies” or “fundamental aspects” in the “RFID
 space,” in contrast to the ’967 patent’s specific claims. J.A.
 5766. Moreover, merely observing that some patents in a
 portfolio cover RFID technology, or were cited during the
 ’967 patent’s prosecution, says nothing about the compara-
 bility of the thousands of remaining patents in the portfo-
 lio. And even for the unidentified patents cited during
 prosecution, Mr. Sweeney does not attempt any independ-
 ent or meaningful comparison to the ’967 patent claims.
     Mr. Sweeney’s conclusory opinions were inadequate to
 carry Avery Dennison’s burden to establish comparability.
 The district court was thus well within its discretion to ex-
 clude this testimony and the related licenses from evi-
 dence. Because we conclude the district court did not
 commit any reversible error, we affirm its denial of Avery
 Dennison’s motion for a new trial.
Case: 22-1092     Document: 39      Page: 25   Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION                 25



                              III
      Last, we turn to the district court’s imposition of sanc-
 tions under Rule 37(c)(1) for Avery Dennison’s late disclo-
 sure of more than two billion additional infringing RFID
 tags. “A decision to sanction a litigant pursuant to [Rule]
 37 is one that is not unique to patent law, and we therefore
 apply regional circuit law to that issue.” Transclean Corp.
 v. Bridgewood Servs., Inc., 290 F.3d 1364, 1370 (Fed. Cir.
 2002) (internal citations omitted). The Ninth Circuit re-
 views discovery sanctions for abuse of discretion and “gives
 particularly wide latitude to the district court’s discretion
 to issue sanctions under Rule 37(c)(1).” R&R Sails, Inc. v.
 Ins. Co. of Pa., 673 F.3d 1240, 1245 (9th Cir. 2012).
     After reviewing the record before us, we find no abuse
 of discretion in the district court’s decision to impose mon-
 etary sanctions. Avery Dennison does not dispute on ap-
 peal that it did not meet its discovery obligations under
 Federal Rule of Civil Procedure 26(e) by failing to discover
 and disclose the additional RFID tags until after trial.
 Rule 37(c)(1) authorizes the district court to impose appro-
 priate sanctions, including monetary sanctions, for such an
 unjustified and harmful discovery failure, provided the
 sanctioned party is given an opportunity to be heard. Fed.
 R. Civ. P. 37(c)(1); Niazi Licensing Corp. v. St. Jude Med.
 S.C., Inc., 30 F.4th 1339, 1355 (Fed. Cir. 2022) (“Rule
 37(c)(1)(A) permits a court to impose monetary sanctions
 caused by the failure to disclose.” (internal quotation omit-
 ted)).
     Moreover, as the district court explained, sanctions
 were appropriate not just because of Avery Dennison’s un-
 timely disclosure, but also because of its “patent and con-
 tinuous disregard for the seriousness of this litigation and
 its expected obligations” throughout this dispute. J.A.
 14627; see also J.A. 14571 ll. 9–J.A. 14574 ll. 3. Having
 presided over the litigation for several years and observed
 Avery Dennison’s conduct firsthand, the district court is
Case: 22-1092    Document: 39       Page: 26   Filed: 12/16/2022




 26                ADASA INC.   v. AVERY DENNISON CORPORATION



 best positioned to determine whether Avery Dennison’s col-
 lective conduct warrants sanctions. Primus Auto. Fin.
 Servs., Inc. v. Batarse, 115 F.3d 644, 649 (9th Cir. 1997)
 (“[The] district court is intimately familiar with the course
 of the litigation and occupies the best position from which
 to determine whether to award sanctions.”). Avery Den-
 nison has given us no reason to question the district court’s
 finding in this respect, and we thus find no abuse of discre-
 tion in the district court’s finding that Avery Dennison’s
 conduct warranted sanctions.
     Avery Dennison does, however, argue that sanctions
 are nevertheless inappropriate because it was not given no-
 tice and opportunity to address the form of sanctions ulti-
 mately imposed, namely a monetary sanction tied to the
 number of infringing tags, in violation of its due process
 rights. We are not persuaded.
      The district court held multiple hearings to address the
 parties’ sanctions dispute. At the first of those hearings, in
 September of 2021, ADASA explicitly suggested a mone-
 tary sanction based on the number of infringing tags, with-
 out response by Avery Dennison. See J.A. 14452 ll. 3–20.
 ADASA then repeated its request during the October 2021
 hearing. J.A. 14535 ll. 23–J.A. 14537 ll. 25. Again, despite
 the opportunity, Avery Dennison did not respond to those
 arguments. Moreover, later in that same hearing, the dis-
 trict court indicated it would impose a monetary sanction
 of $0.0025 per infringing tag, J.A. 14573 ll. 24–J.A. 14574
 ll. 14, again without response from Avery Dennison. It was
 not until three days later, on October 4, that Avery Den-
 nison filed a written opposition to the award of such a sanc-
 tion. See J.A. 14581. Avery Dennison thus not only had
 notice and opportunity to address the sanctions ultimately
 imposed, it did address them. Accordingly, there was no
 due process violation. See Hudson v. Moore Bus. Forms,
 Inc., 898 F.2d 684, 686 (9th Cir. 1990) (“The necessary pro-
 tections [of procedural due process] are notice and an op-
 portunity to respond [to sanctions motion].”); see also Pac.
Case: 22-1092     Document: 39     Page: 27     Filed: 12/16/2022




 ADASA INC.   v. AVERY DENNISON CORPORATION                  27



 Harbor Cap., Inc. v. Carnival Air Lines, Inc., 210 F.3d
 1112, 1118 (9th Cir. 2000) (“The opportunity to brief the
 issue fully satisfies due process requirements.”).
      While we find the district court was well within its dis-
 cretion to impose sanctions and did not violate Avery Den-
 nison’s due process rights in doing so, in view of the district
 court’s chosen method for calculating the remedy, the sanc-
 tion award cannot stand. In crafting the sanction, the dis-
 trict court tied the monetary award to the “number of
 infringing tags determined to exist as of the date of the ver-
 dict.” Post-Trial Order, at *14; see also J.A. 14574 ll. 1–2
 (describing sanction as “attached to the number of infring-
 ing tags”). The district court’s award inappropriately in-
 cludes in the sanction the timely disclosed RFID tags, for
 which there was no discovery violation and no established
 harm to ADASA. Cf. Holmgren v. State Farm Mut. Auto.
 Ins. Co., 976 F.2d 573, 581 (9th Cir. 1992) (finding an abuse
 of discretion where the sanction award “did not flow” from
 the discovery violation); see also Stillman v. Edmund Sci.
 Co., 522 F.2d 798, 801 (4th Cir. 1975) (“[T]he sanctions au-
 thorized under the Rule [37] must pertain to the discovery
 process.”). And, while district courts may impose sanctions
 for deterrent effects, the size of the award must bear a rea-
 sonable relationship to the harm that occurred. SynQor,
 Inc. v. Artesyn Techs., Inc., 709 F.3d 1365, 1386 (Fed. Cir.
 2013) (citing BMW of N. Am. v. Gore, 517 U.S. 559, 580–81
 (1996)). While the district court invoked this deterrent
 purpose, by tying the award to the timely, as well as un-
 timely, disclosed tags, it divorced the remedy from the
 harm that flowed from Avery Dennison’s discovery viola-
 tion. We therefore vacate the sanctions award and remand
 for the district court to reconsider the appropriate remedy. 9



     9  Our decision should not be interpreted to condition
 the availability of sanctions on the judgment of infringe-
 ment being sustained. As the district court thoroughly
Case: 22-1092    Document: 39       Page: 28   Filed: 12/16/2022




 28                ADASA INC.   v. AVERY DENNISON CORPORATION



 Because we vacate the sanctions award, we do not address
 Avery Dennison’s remaining arguments regarding its pro-
 priety.
                         CONCLUSION
     We have considered the parties’ remaining arguments
 and find them unpersuasive. For the reasons given above,
 we affirm the district court’s grant of summary judgment
 with respect to eligibility and reverse with respect to antic-
 ipation and obviousness. We also affirm the district court’s
 denial of a new trial. Finally, we vacate the district court’s
 award of sanctions and remand for further consideration
 consistent with this opinion.
   AFFIRMED-IN-PART, REVERSED-IN-PART, VA-
    CATED-IN-PART, AND REMANDED-IN-PART
                            COSTS
 No costs.




 explained, sanctions were warranted because of Avery
 Dennison’s discovery failures and litigation misconduct,
 not because it was ultimately adjudicated to infringe. We
 merely hold that, in tying that award to the liability asso-
 ciated with properly disclosed tags, the district court
 strayed from the proper focus of Rule 37 sanctions: reme-
 dying the harm caused by the discovery violation and de-
 terring similar violations in the future.